DETAILED ACTION
Status of Claims:
Claims 1-5 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 3:	
	The claim states “in all of the first aerobic tank… a hydraulic retention time is 4 hours or less.” It is not clear if the claim is requiring a total hydraulic retention time in all of the tanks of 4 hours or less or a hydraulic retention time in each of the tanks of 4 hours or less. For the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terajima et al (JP 2008023485, English machine translation provided) in view of Ishida et al (JP 2001104992, English machine translation provided).

Regarding Claim 1:
	Terajima teaches the process for treating wastewater comprising biologically treating organic wastewater containing nitrogenous components with a treatment unit in which a first aerobic tank (nitrification tank 2), an anoxic tank (denitrification tank 3), and a second aerobic tank (oxidation tank 4) are sequentially arranged (see pg. 3 2nd paragraph, fig. 1), the process comprising: feeding a first fraction of the organic wastewater to the first aerobic tank while feeding a second fraction of the organic wastewater to the anoxic tank (at least a part of the water is supplied directly to the denitrification tank and the rest to the nitrification tank) (see pg. 2 2nd paragraph, fig. 1), nitrifying and denitrifying (carriers are used therefore at least some nitrification and denitrification will occur) the organic wastewater by bacteria supported on carriers (fluidized bed with carriers in nitrification tank) (see pg. 2 5th paragraph) in the first aerobic tank followed by discharging primary treated water, denitrifying the organic wastewater and the primary treated water by bacteria in an activated sludge in the anoxic tank (see pg. 3 2nd paragraph) followed by discharging secondary treated water nitrifying the secondary treated water by bacteria in an activated sludge in the second aerobic tank followed by discharging tertiary treated water (see fig. 1).	

	Terajima does not teach a solid-liquid separator and separating the sludge from the tertiary treated water in the solid-liquid separator followed by discharging final treated water while returning the sludge to the anoxic tank.
	Ishida teaches a process for treating wastewater comprising biologically treating organic wastewater containing nitrogenous components with a treatment unit in which a first aerobic tank, an anoxic tank, and a solid-liquid separator are sequentially arranged, the process comprising: feeding a portion of the organic wastewater to the first aerobic tank while feeding a second portion of the organic wastewater to the anoxic tank (raw water introduced into both tanks) (see para. 0019), nitrifying and denitrifying the organic wastewater by bacteria supported on carriers (floating carrier) (see para. 0015) in the first aerobic tank (treatment under aerobic conditions) followed by discharging primary treated water, denitrifying the organic wastewater and the primary treated water by bacteria in an activated sludge in the anoxic tank followed by discharging secondary treated water (treatment under anaerobic conditions) (see para. 0007), and separating the sludge from the treated water in the solid-
	Terajima and Ishida are analogous inventions in the art of treating wastewater. It would have been obvious to one skilled in the art before the effective filing date of the invention to add the solid-liquid separator and return of sludge to the anoxic (denitrification) tank of Terajima, as disclosed by Ishida because returning sludge to the upstream device increase the treatment capacity (see Ishida para. 0026).

Regarding Claim 2:
	Terajima, as previously modified, is silent as to the specific ammonia nitrogen load in the first aerobic tank. Terajima further teaches that that the device is used to treat a NH4-N load of .2775-.2947 kg/m3 (277.5-294.7 mg/l) (see table 2). As the reactor used in the method is able to treat waste with an ammonia nitrogen load greater than 0.2 kg/m3d, through routine experimentation one skilled in the art would have been able to find appropriate loads to add to the first aerobic reactor for treatment. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art (see In re
Boesch, 205 USPQ 215 (CCPA 1980), MPEP § 2144.05, II.).

Regarding Claim 3:

	Ishida further teaches that residence time is a result effective variable determining that amount of ammoniacal nitrogen treated (see Ishida para. 0010). Therefore it would have been obvious to one skilled in the art to adjust the HRT in each reactor to 4 hours or less in order to adjust the level of treatment in each reactor. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art (see In re
Boesch, 205 USPQ 215 (CCPA 1980), MPEP § 2144.05, II.).

Regarding Claim 4:
	Terajima, as previously modified, teaches the process of claim 1, wherein the carrier comprise continuous pores (PVA gel, the same carrier as disclosed by the applicant is used therefore the same pores are inherent) (see Terajima pg. 4, 5th paragraph).

Regarding Claim 5:
	Terajima, as previously modified, teaches the process of claim 1, wherein the carrier is a polyvinyl alcohol gel carrier (see Terajima pg. 4, 5th paragraph).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rhu et al (USPN 10,556,816) which teaches splitting the feed between a nitritation tank and downstream anammox tank. Mizutani et al (JP2006272177, English abstract provided) which teaches splitting feed between an upstream aerobic tank and downstream anaerobic tank. Komatsu (JP 2003053387 English machine translation provided) which teaches dividing feed between a nitrate tank and an anammox tank upstream of a re-aeration tank and solid-liquid separator. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A NORRIS whose telephone number is (571)272-5133. The examiner can normally be reached M-Th 7:30-5 F: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/CLAIRE A NORRIS/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        1/27/2022